Citation Nr: 0401043	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  98-05 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a prostate 
condition.  

2.  Entitlement to service connection for a right inguinal 
hernia.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant had active military service from November 1971 
to June 1980.  The appellant also served in the Iowa Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Des Moines, Iowa.                 

The Board notes that the issue of entitlement to service 
connection for a low back disability was originally developed 
for appellate review; however, service connection for 
degenerative disc disease of the lumbar spine, with status 
post lumbar spinal fusion, was ultimately granted by the RO 
in an October 1998 rating action.  Therefore, this issue is 
no longer before the Board.    


REMAND

In the instant case, the appellant contends that he currently 
suffers from a prostate condition and a right inguinal hernia 
which are related to his active military service.  The 
appellant maintains that his prostate condition originated 
during his military service, and that his hernia was related 
to his duties, which involved heavy lifting, while on active 
duty and while he was in the Iowa Army National Guard.      

The evidence of record includes the appellant's service 
medical records from his period of active military service 
from November 1971 to June 1980.  Those service medical 
records, including the appellant's separation examination, 
dated in April 1980, are negative for any complaints or 
findings of either a prostate condition or a right inguinal 
hernia.  The records reflect that in February 1978, the 
appellant was treated after complaining of burning on 
urination.  The diagnosis was nonspecific urethritis.          

The evidence of record also includes treatment records from 
the appellant's period of service in the Iowa Army National 
Guard.  The treatment records show that in April 1995, the 
appellant underwent a periodic Iowa Army National Guard 
examination.  At that time, it was noted that the appellant's 
prostate was 2+ and enlarged.  The records also include a 
private medical record from the St. Luke's Regional Medical 
Center which reflects that in February 1995, the appellant 
underwent a laparoscopic right inguinal hernia repair.  The 
appellant's post-operative diagnosis was direct right 
inguinal hernia, with very small left inguinal hernia 
indirect.  

The Board notes that according to the appellant, he served in 
the Iowa Army National Guard from June 1981 to January 1997.  
However, the Board observes that the appellant's National 
Guard service dates have not been verified.  In addition, the 
dates of the appellant's active duty for training (ACDUTRA) 
and inactive duty training (INACDUTRA) have also not been 
verified.  In March 1998, the RO requested the National 
Personnel Records Center (NPRC) to verify whether the 
appellant had any service which was ACDUTRA.  In an April 
1998 response from the NPRC, the NPRC confirmed the 
appellant's active military service from November 1971 to 
June 1980.  However, the Board notes that they did not 
provide any information regarding whether the appellant had 
any periods of service which were ACDUTRA or INACDUTRA.          

In light of the above, the Board finds that further efforts 
should be made in order to verify the appellant's period of 
National Guard service.  It is also important to note that 
confirmation of the exact dates of ACDUTRA and INACDUTRA is 
necessary in that if the appellant shows that disease or 
injury occurred during ACDTURA or that injury occurred during 
INACDUTRA, a claim for service connection for the injury or 
disease could be made.  Clearly, before a determination can 
be made with respect to whether the alleged disease or injury 
had its initial onset during ACDUTRA or INACDUTRA, the exact 
dates of the appellant's dates of service must be shown.  In 
addition, verification of reserve status should include 
ACDUTRA, as well as INACDUTRA.     


Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims, if any, and of 
the time period for response.   

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.   

3.  The RO should also make every attempt 
to obtain verification of the appellant's 
period of service in the Iowa Army 
National Guard, to include verification 
of all periods of the appellant's ACDUTRA 
and INACDUTRA, from the National 
Personnel Records Center in St. Louis, 
Missouri, the Iowa Army National Guard, 
or through other official channels, as 
necessary.  Any records or information 
obtained must be made part of the claims 
folder.  The search effort should be 
documented in the claims folder and if 
any such effort  produces negative 
results, documentation to that effect 
should be placed in the claims file.   

4.  After any additional evidence has 
been obtained and added to the record, 
the RO should again make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded an 
appropriate VA examination(s) to 
ascertain the nature and etiology of any 
prostate condition and/or right inguinal 
hernia found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims folder and a 
copy of this remand must be made 
available to the examiner(s) for review 
in conjunction with the examination(s).  
The examiner(s) should review the service 
medical records and post service medical 
records, to include service medical 
records which show that in February 1978, 
the appellant was treated after 
complaining of burning on urination with 
the diagnosis was nonspecific urethritis; 
Iowa Army National Guard treatment 
records which reflect that in April 1995, 
it was noted that the appellant's 
prostate was 2+ and enlarged; private 
medical record from the St. Luke's 
Regional Medical Center which reflects 
that in February 1995, the appellant 
underwent a laparoscopic right inguinal 
hernia repair with a post-operative 
diagnosis of direct right inguinal 
hernia, with very small left inguinal 
hernia indirect; and the August 1997 VA 
examination report.      

After a review of the examination 
findings and the entire evidence of 
record, the examiner(s) must render an 
opinion as to whether any currently 
diagnosed prostate condition and/or right 
inguinal hernia, to include any residual 
thereof, is related to any period of the 
appellant's military service (active 
duty, active duty for training, or 
inactive duty training).  If no 
disability is found, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated and explained.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report(s).  The report(s) prepared should 
be typed.

5.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination(s) and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report(s) addresses all 
questions asked.  If it does not, it must 
be returned to the examiner(s) for 
corrective action.        

7.  The RO should review and re-
adjudicate the issues on appeal.  If such 
action does not grant any benefit being 
claimed, the RO should issue the 
appellant a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to this Board for further appellate 
review. 

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



